         Case 18-35672 Document 1764 Filed in TXSB on 04/18/19 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Houston              Main Case Number                 18-35672
          Debtor            In Re:                  Westmoreland Coal Company, et al.


This lawyer, who is admitted to the State Bar of                     Ohio                   :

                       Name                             Scott A. Kane
                       Firm                             Squire Patton Boggs (US) LLP
                       Street                           201 E. Fourth Street, Suite 1900
                 City & Zip Code                        Cincinnati, Ohio 45202
                    Telephone                           513-361-1200
                                                        Ohio; 0068839
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                                  CCU Coal and Construction, LLC


 Dated: 4/18/2019                         Signed: /s/ Scott A. Kane




 COURT USE ONLY: The applicant’s state bar reports their status as:                                   .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
